DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In the non-final mailed rejection mailed March 4, 2022 certain elements of the claims were interpreted under 35 USC 112(f). Specifically, the claimed fixing system anti-rotation device, and fixing element were interpreted under 35 USC 112(f). The current claim set has added the limitations of original claims 6 and 7 to the independent claims which recited enough structure to perform the claimed functions. Accordingly, the claims currently recite enough structure to perform the recited function and the claimed fixing system anti-rotation device, and fixing element are no longer interpreted under 35 USC 112(f).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Allowable Subject Matter
Claims 1, 3-4, and 8-13 are allowed.


The following is an examiner’s statement of reasons for allowance: 
The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claim 1 including: the fixing element comprises a tongue, which protrudes axially from the outer edge of the annular element and is provided with an open seat configured to house, in use, a portion of the handle of the bowl of the stand mixer so as to block the rotational movements of the annular element with respect to the bowl as required by instant claim 1. 
Specifically EP3,369,353 (Trench) teaches many of the claimed features as outlined in the rejection of claims 1, 2, 5, and 6 in the non-final Office action mailed March 4, 2022. However Trench fails to disclose the fixing element comprises a tongue, which protrudes axially from the outer edge of the annular element and is provided with an open seat configured to house, in use, a portion of the handle of the bowl of the stand mixer so as to block the rotational movements of the annular element with respect to the bowl. Without some teaching suggestion or motivation in the art one skilled in the art would not be motivated to modify the prior art as claimed without improper hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763